Barnes was insolvent at the time the plaintiff made the arrangement with Bell  Joyner, and at that time the plaintiff was also his surety to a large amount.
The bill prayed that the sum which the defendants received from the sale of the property, bought of Cotton by Barnes, might be paid in exoneration of the plaintiff from his liabilities for the latter. Barnes was made a defendant.
The state of this case is, shortly, this: The trustees in the deed made by Bell  Joyner for the benefit of the plaintiff made a sale, at which Barnes purchased. He declined paying, upon the ground that the plaintiff knew of the previous unregistered deeds of trust, in which Bell  Joyner had provided an indemnity for Barnes against the suretyships in which he was involved for them. The bill admits this equity of Barnes; for although he had not then paid the debts, yet he was liable for them, and the principals were insolvent. But the bill sets up an equity of the same nature, and founded on precisely a similar state of facts, against Barnes himself. The bill alleges, and the answer also admits, that at that time Barnes was also insolvent, and the plaintiff was surety for him. Upon the direct authority of William v. Helme,16 N.C. 151, founded on the clearest principles, the plaintiff had then the right of getting any funds he could of Barnes, and retaining them for his indemnity; and he may thus retain against an assignee in equity for value and without notice. A surety in such a situation is a creditor; and the subsequent assignee only succeeds to his assignor's rights, and subject to the equity of the surety, which is prior. If, indeed, the contest was between the original creditors of Bell  Joyner, to whom Barnes was liable as surety, that might make a difference. Had they not been paid by Barnes, they might have asked for the   (33) fund created for their satisfaction, both against the plaintiff and Barnes. But they are satisfied and out of the way. The question is whether Barnes, who was bound to pay to Cotton, the trustee, for the effects purchased at the sale, and who did not, under an agreement that the title should remain unchanged and subject to all the demands of the plaintiff, can claim that property or the price of it for himself — not for the creditors of Bell  Joyner — as against a man who was then his surety for his debts to a larger amount, and afterwards was obliged to *Page 36 
pay them. The equity of the plaintiff against Barnes is palpable, and must be felt by everybody upon the stating of it. An assignment of the property to the defendants confers on them no better claim. They did not get the legal title thereby; for it is proved by the deposition of Cotton, read by consent, that the title was reserved in him by express agreement between him, James S. Battle and Barnes, founded on the very claim now set up by the plaintiff.
The present defendants admit they disposed of the effects at Barnes' sale, under another agreement that the proceeds should be subject in their hands to the claim which the plaintiff or his trustee, Cotton, had to the specific effects; and that they yielded the sum of $1,163.62. This sum belongs to the plaintiff upon the principles assumed by the Court; if in point of fact the demand against Barnes, arising out of the debts paid for him, shall amount to as much, after deducting what may be in the hands of Cotton, or the plaintiff (if there be anything), arising from Bell 
Joyner's sales, applicable to the satisfaction of the debts which Barnes or his assignees have paid. The bill, indeed, charges very large demands of the plaintiff on Barnes, after all those allowances; and the answer admits that a balance is due, on the whole, from Barnes, but does not confess a particular sum. This makes it necessary to have an inquiry, if the parties cannot themselves agree, after this declaration of the principle by the Court.
PER CURIAM.                                 Decree accordingly.
Cited: Scott v. Timberlake, 83 N.C. 384.
(34)